Citation Nr: 0127423	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  01-07 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date, prior to August 30, 1999, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to August 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which established service connection 
for PTSD and assigned a 100 percent disability evaluation, 
effective August 30, 1999.


FINDINGS OF FACT

1.  In a July 1989 decision, the RO denied service connection 
for PTSD.

2.  The veteran's statement, received at the RO in November 
1989, is a valid notice of disagreement with the RO's July 
1989 decision.

3.  Service connection has been granted for PTSD.

4.  The effective date of service connection for PTSD is 
controlled by the date of receipt for the initial claim for 
PTSD, February 23, 1989.


CONCLUSIONS OF LAW

1.  The RO's July 1989 decision is not final as the veteran 
timely filed a notice of disagreement.  38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 20.201, 20.302 (2001); 
Gallegos v. Gober, 14 Vet. App. 50 (2000).  

2.  The effective date of service connection for PTSD is 
February 23, 1989.  38 U.S.C.A. § 5110 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating decision dated in September 1970, the RO granted 
service connection for a stress fracture of the right 
calcaneus and assigned a zero percent disability evaluation.  
The veteran's claim for service connection for PTSD was 
received in February 1989.  The record reflects that the 
veteran failed to report for scheduled VA examinations in 
1989.  

A VA hospital summary, received in April 1989, notes that the 
veteran suffered from passive reaction indicative of PTSD.  
The principal diagnosis was PTSD.  

By letter dated July 25, 1989, the RO advised the veteran 
that his claim had been denied as a result of his failure to 
report for a scheduled VA examination.  The letter notes that 
no further action would be taken unless he indicated that he 
was willing to report for an examination.  

By letter received in September 1989, the veteran advised 
that he had not received the notice of the scheduled VA 
examination.  He requested that the RO schedule an 
examination.  

By letter received in November 1989, the veteran stated that 
he desired to reopen his claim for service connection for 
PTSD.  He requested that the RO schedule him for a VA 
examination.  

The veteran underwent VA examinations in January 1990.  The 
record reflects that in February and March 1990, the RO 
determined that the examinations were inadequate.  

In January 1991, the veteran filed a petition to reopen his 
claim of entitlement to service connection for PTSD.  The 
record reflects hat he failed to report for a scheduled VA 
examination in April 1991.  By rating decision dated in 
August 1991, the RO denied service connection for PTSD.  

A petition to reopen the claim of service connection for PTSD 
was received on August 30, 1999.  By rating decision dated in 
December 2000, the RO granted service connection for PTSD 
effective August 30, 1999.  

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U. S. C. A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the December 2000 rating decision of the reasons and bases 
for the decision on his claim.  He was further notified of 
this information in the June 2001 statement of the case.  The 
Board concludes that the discussions in the December 2000 
rating decision, as well as in the statement of the case, 
which were sent to the veteran, informed him of the 
information and evidence needed to substantiate the claim and 
complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, (U. S. 
C. A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C. F. R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claim or that might be pertinent to the 
bases of the decision on his claim.  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  There is sufficient evidence of record 
to decide the claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  


Criteria and Analysis

The veteran is service-connected for PTSD.  There is a 
current diagnosis of PTSD related to service.  Thus, the 
issue in this case is the proper effective date for the grant 
of service connection for PTSD.  The veteran contends that 
the effective date of the grant of service connection should 
be the date of claim in February 1989.  We agree.  

Within the VA regulatory system, the Board is the sole 
arbiter of decisions concerning its jurisdiction, and has the 
obligation to make an independent determination of its 
jurisdiction regardless of jurisdictional findings made by 
the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  The Board finds that the document 
submitted by the veteran in September 1989 was a timely 
notice of disagreement with the July 1989 determination.  38 
C.F.R. §§ 20.201, 20.302; Gallegos v. Gober, 14 Vet. App. 50 
(2000).  The language in that statement is similar to the 
pertinent language in Gallegos.  As a result of the RO's 
failure to issue a statement of the case in response to the 
veteran's notice of disagreement, the July 1989 determination 
remained pending.  The fact that VA has challenged Gallegos 
in the Federal Circuit is not determinative.  Until 
overturned, the case remains binding on VA.

The Board notes that while the record indicates that the 
veteran failed to report for scheduled VA examinations 
without good cause having been shown, the veteran did report 
for VA examinations in 1990, which examinations resulted in 
diagnoses of PTSD.  In any case, because the Board concludes 
that the veteran timely filed a notice of disagreement with 
the July 1989 RO decision, and because a statement of the 
case was not issued, that decision did not become final.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995) (the filing of a notice of 
disagreement initiates the appellate process) see also 
Ledford v. West, 136 F.3d 776 (Fed. Cir 1998); Collaro v. 
West, 136 F.3d 1304 (Fed. Cir. 1998); Buckley v. West, 12 
Vet. App. 76 (1998).

As noted, the RO has conceded that the veteran has PTSD.  
PTSD was diagnosed during VA hospitalization in March 1989 
and on VA examination in January 1990.  Although the RO 
routinely questioned the adequacy of those diagnoses, 
eventually, the RO determined that the veteran did suffer 
from PTSD, for which service connection has been granted.  In 
this case, in order to deny an effective date prior to August 
1999, the Board would have to make a two-fold determination.  
First, the Board would have to determine that Gallegos, is 
either invalid or inapplicable to this case.  Second, the 
Board would have to conclude that the PTSD shown in 1989 and 
1990 is unrelated to the veteran's current PTSD.  We can do 
neither.  

In summary, applying Gallegos, the Board concludes that the 
veteran's November 1989 statement constituted a notice of 
disagreement with the July 1989 determination.  In view of 
the fact that the veteran is already service connected for 
PTSD, the Board is unable to distinguish current PTSD from 
the PTSD diagnoses entered in 1989 and 1990.  Thus, an 
effective date of February 23, 1989 is warranted.  

Although the veteran is granted an earlier effective date for 
service connection for PTSD, the Board does note that his 
repeated failure to appear for VA examinations will make 
determining the degree of impairment during the intervening 
years difficult.  


ORDER

Service connection for PTSD, effective February 23, 1989, is 
granted, subject to the regulations controlling the payment 
of monetary benefits.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

